Citation Nr: 1646307	
Decision Date: 12/09/16    Archive Date: 12/21/16

DOCKET NO.  15-42 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Evaluation for additional compensation under 38 U.S.C.A. § 1151 of ureteral obstruction resulting in hydronephrosis and chronic renal insufficiency as a result of VA surgery on March 1, 2010 (rated as 60 percent disabling and payable as noncompensable).


REPRESENTATION

Appellant represented by:	Shana Dunn, Attorney at Law


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel





INTRODUCTION

The Veteran served on active duty from December 1953 to December 1955.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a June 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks an increased disability rating for uretral obstruction resulting in Hydronephrosis and chronic renal insufficiency currently rated as non-compensable.  After a review of the claim file, the Board finds that additional development is needed prior to deciding the claim.

By way of history, in a June 2015 decision, the Board granted compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability of ureteral obstruction resulting in hydronephrosis and chronic renal insufficiency as a result of VA surgery performed at the Madison VA Medical Center (VAMC) on March 1, 2010.  In a June 2015 rating decision the RO incorporated the Board's decision and assigned a noncompensable evaluation.  In doing so, the RO found that prior to the March 2010 surgery, the Veteran's disability was 60 percent disabling.  After the March 2010 surgery, the Veteran's disability continued to be 60 percent disabling.  Therefore, under 38 C.F.R. § 3.322 the Veteran was not entitled to additional disability.  The Board notes that in an April 2001 opinion, the VA General Counsel determined that 38 C.F.R. §§ 3.322 (a) and 4.22 were applicable to the rating of disabilities compensated under 38 U.S.C.A. § 1151.  Therefore, the degree of disability existing at the time of the treatment at issue should be deducted from the present degree of disability unless the present degree of disability is total.  See VAOPGCPREC 4-2001 (Feb. 2, 2001); 66 Fed. Reg. 33,311 (2001).

The Veteran has been rated under Diagnostic Code 7509, 38 C.F.R. § 4.115b (2015).  Under Diagnostic Code 7509, a maximum 30 percent rating is warranted for hydronephrosis with frequent attacks of colic with infection (pyonephrosis), kidney function impaired. If the disability is severe, it is to be rated as renal dysfunction.  Diseases of the genitourinary system generally result in disabilities related to renal or voiding dysfunctions, infections, or a combination of these.  Under the criteria for rating renal dysfunction, a 60 percent rating is warranted for constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under diagnostic code 7101.  An 80 percent rating is warranted for persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A 100 percent rating is warranted for renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.  See 38 C.F.R. § 4.115a.

In rating the Veteran as noncompensable, the RO found that this disability was 60 percent disabling prior and after the March 2010 surgery.  To warrant a payable compensable rating, the evidence must show, persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion, renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.

The Veteran was afforded a VA examination in November 2015.  However, the examiner did not provide sufficient findings to determine if some of the criteria enumerated above are met.  Specifically, there were no findings as to whether the Veteran has generalized poor health or whether he is precluded from more than sedentary activity.  Significantly, the November 2015 VA examiner noted that "consideration has been given to nephrectomy but [the Veteran's] health is too precarious for this."  While the examiner has stated his health is too precarious, the examiner did not provide specific findings as to the actual status of his health in terms of poor health and/or the need for only sedentary activity.  Moreover, a review of the medical treatment records does not show that the Veteran has been fully evaluated for any of these criteria.  Additionally, medical treatment records note at times that his health is good.  

Given the above, the Board finds that there is no clear picture of the current level of severity of the Veteran's uretral obstruction and/or his health.  Accordingly, a new VA examination that properly evaluates the Veteran on the criteria which would provide for a higher disability rating is needed prior to deciding the claim.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Provide the Veteran with a comprehensive VA examination to determine the current nature and severity of his service-connected uretral obstruction resulting in hydronephrosis and chronic renal insufficiency.  The examiner should be granted access to the Veteran's claim file. 

After examination of the Veteran and review of his claims file, the examiner should describe all renal, voiding, and urinary dysfunction associated with his uretral obstruction.  All indicated studies or tests, including laboratory studies, should be done. 

The examiner should report the Veteran's blood pressure and current Blood Urea Nitrogen (BUN) and Creatinine levels and provide an opinion as the following:

(a) Whether the Veteran has albuminuria and if so, whether it is constant or persistent.  If he does not have albuminuria, the examiner should so state.

(b) Whether the Veteran has edema and, if so, whether it is persistent.  If he does not have edema, the examiner should so state.

(c) Whether the Veteran has a decrease in kidney function and, if so, the extent of the decrease, noting the supporting findings.  If he does not have a decrease in kidney function, the examiner should so state.

(d) Whether the Veteran has generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  If so, the examiner should identify the pertinent objective findings. If not, the examiner should so state.

(e) Whether there is markedly decreased function of kidney or other organ systems, especially cardiovascular.  If so, the examiner should explain the objective findings of markedly decreased organ function.  If there is no markedly decreased organ function, the examiner should explain the findings that support that conclusion.

(f) To the extent possible, the examiner should provide an opinion as to the level of aggravation of the Veteran's disability from its severity prior to the March 1, 2010 surgery to its current condition.

The examiner is asked to provide a clear rationale for all opinions and a discussion of the facts and medical principles involved would be of considerable assistance to the Board

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


